995 So. 2d 1142 (2008)
Nicholas Lawrence DROST, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2519.
District Court of Appeal of Florida, Fifth District.
December 5, 2008.
Nicholas L. Drost, Gainesville, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See § 958.14, Fla. Stat. (2006) (permitting youthful offender to be sentenced up to statutory maximum, after revocation of probation if violation is substantive); Robinson v. State, 702 So. 2d 1346 (Fla. 5th DCA 1997) (holding that when youthful offender had committed new criminal offense that was substantive violation of probation, he could be sentenced in excess of general six-year limit for youthful offenders).
GRIFFIN, ORFINGER and MONACO, JJ., concur.